By the Court, Ringo, C. J. We are at a loss to conceive upon what ground the demurrer was sustained; because, not only the letters testamentary, granted and issued, in proper form, to the plaintiff, by the clerk of the Probate Court of the county of Perry, in this State, but also a duly authenticated transcript of the will of the testatrix, was given and filed on oyer, and the fornier set out in the demurrer of the defendant; thus making the letters, if not the copy of the will, parcel of the plaintiff’s pleading, and showing in him a legal right to maintain the action. The letters thus shown were duly authenticated, and appear to have been granted by competent authority; and they contain intrinsic evidence that the will had been proven and admitted to record in the county of Perry. These facts show in the plaintiffs a legal right to the debt mentioned in the declaration, which cannot be impeached without showing a legal revocation of the letters testamentary granted to him, or such facts as are sufficient in law to prove that the original grant thereof was void. No such thing was ever attempted to be shown, and therefore we entertain no doubt that the Court erred in sustaining the demurrer to the declaration. Judgment reversed.